DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is in response to the amendment and remarks filed 8/8/2022. Claims 1, 8, 10 and 11 were amended by applicant, claims 7, 9 and 14-22 were cancelled, and no claims were added in the amendment. Thus, claims 1-6, 8 and 10-13 are pending.

Response to Amendment
The amendment filed on 8/8/2022 has been entered. However, as discussed below, claims 1-6, 8 and 12-13 are rejected under 35 U.S.C. 112(a) because the amendments to independent claims 1 and 11 filed 8/8/2022 introduce new subject matter which is not described in the specification.
The objections to the specification set forth in the previous Office Action are withdrawn in view of the 8/8/2022 amendments to the specification. However, as discussed below, the specification is objected to as failing to provide proper antecedent basis for the claimed subject matter recited in claims 1, 10 and 11 as amended on 8/8/2022.
Some of the previous objections to the drawings are withdrawn in view of the 8/8/2022 amendments to the drawings (i.e., the filing of replacement drawings for FIGs. 1-15). However, as documented below, objections to the drawings remain.
Claim 2 is no longer being interpreted under 35 U.S.C. 112(f) in view of the 8/8/2022 amendments to base claim 1, which claim 2 depends upon. In particular, “an input part configured to allow input of the input value xi and the weight wi; and a multibit bias input part configured to allow input of the multibit bias W' in claim 2 are modified by sufficient structure in view of the recitations of “A neural network circuit device disposed within a neural network that includes at least an input layer” in claim 1 and “The neural network circuit device according to claim 1, further comprising: an input part … ; and a multibit bias input part” in claim 2.
The previous objections to claims 8 and 20 are withdrawn in view of the amendment to claim 8 and the cancellation of claim 20.
The previous rejections of claims 8-9, 11 and 14-22 under 35 U.S.C. 112(b) are withdrawn in view of the amendments to the claims. However, as discussed below, rejections of claims 8 and 10 under 35 U.S.C. 112(b) remain.
The previous rejections of claims 9 and 14-22 under 35 U.S.C. 112(d) are withdrawn in view of the cancellation of those claims.

Response to Arguments
Applicant's arguments filed 8/8/2022 with respect to the previous objections to the specification have been fully considered and are persuasive. However, as discussed below, objections to the specification remain.
Applicant's arguments filed 8/8/2022 with respect to the objections to the drawings have been fully considered and are persuasive in part. The examiner acknowledges the filing of replacement drawings for FIGs. 1-151. However, as discussed below, objections to the drawings remain. In particular, objections to Figures 2-12 and 14 remain, as documented below. With respect to the previous objections to Figures 1-15, applicant’s entire argument consists of stating “Applicants have submitted herewith replacement sheets 1 through 9 including enlarged and darkened duplicates of original sheets 1 through 9. No new matter has been added and no matter has been removed.” (applicant’s remarks, page 10). 
While the examiner acknowledges receipt of replacement versions of Figures 1-15, as discussed below, the drawings are objected to as failing to comply with 37 CFR 1.84(p)(3) because some of the characters in replacement Figures 2-9, 12 and 14 still do not measure at least .32 cm. (1/8 inch) in height (see, e.g., the some of the subscript characters in replacement FIGs. 2-9 and 14 and the superscript characters/exponents in replacement FIG. 12). See MPEP 507 (A) and 37 CFR 1.84(p)(3): Numbers, letters, and reference characters must measure at least .32 cm. (1/8 inch) in height.
As further discussed below, the drawings are also objected to as failing to comply with 37 CFR 1.84(l) because some characters in replacement Figures 11A and 11B are too light to permit adequate reproduction. In particular, as noted in the previous office action with regard to original FIGs. 11A and 11B (which appear to be slightly smaller versions of the slightly enlarged replacement drawings), the characters/text in the legends within the graphs in replacement FIGs. 11A and 11B, as was the case with FIGs. 11A and 11B originally filed in the instant application, are too light to permit adequate reproduction. The examiner (again) respectfully directs applicant to MPEP 507 (A) and 37 CFR 1.84(l): All drawings must be made by a process which will give them satisfactory reproduction characteristics. Every line, number, and letter must be durable, clean, black (except for color drawings), sufficiently dense and dark, and uniformly thick and well-defined. The weight of all lines and letters must be heavy enough to permit adequate reproduction. 
Lastly, FIG. 10 is objected to because replacement FIG. 10 filed 8/8/2022 is truncated (see, e.g., the lower portion of replacement FIG. 10). 
Applicant's arguments filed 8/8/2022 with respect to the objections to claims 8 and 20 have been fully considered and are persuasive.
Applicant's arguments filed 8/8/2022 with respect to the rejections of claims 8-11 and 14-22 under 35 U.S.C. 112(b) have been fully considered and are persuasive in part. In particular, the rejections of claims 9 and 14-22 under 35 U.S.C. 112(b) are moot in view of the cancellation of these claims, and the prior rejections of claims 8 and 11 under 35 U.S.C. 112(b) are withdrawn in view of the amendments to these claims. However, as documented below, rejections of amended claims 8 and 10 under 35 U.S.C. 112(b) remain.
Applicant's arguments filed 8/8/2022 with respect to the rejections of claims 9 and 14-22 under 35 U.S.C. 112(d) have been fully considered and are persuasive. In particular, the cancellation of claims 9 and 14-22 has rendered the rejections of those claims under 35 U.S.C. 112(d) moot.
Applicant's arguments filed 8/8/2022 with respect to the rejections of claims 1-22 under 35 U.S.C. 103 have been fully considered and are persuasive in part. In particular, the cancellation of claims 7, 9 and 14-22 has rendered the rejections of those claims under 35 U.S.C. 103 moot. Also, the previously-applied Mammone reference is not being applied to the amended claims. However, as indicated in applicant’s remarks (see, e.g., applicant’s remarks, page 12, stating, with reference to “amended claims 1 and 11” that “the feature of the sign bit being a binary signal indicating whether or not the summed multibit signal Y has been activated had formerly been expressed at now canceled claim 7”) and as discussed below, subject matter of cancelled dependent claim 7 has been incorporated into independent claims 1, 10 and 11, which remain rejected under 35 U.S.C. 103 using the previously-applied combination of references (i.e., the combination of the Pinol and Nakahara references previously applied to claim 7). 
As a preliminary matter, and as discussed in the section 112(a) rejections below, the amendments to claims 1 and 11 introduce new matter which was not described in the specification Regarding applicant’s arguments and proffered support for the amendments, applicant states “Applicants have amended claims 1 and 11 to clarify that the network circuit outputs only a single + 1 or -1 sign bit of a multibit signal Y generated by using the sum instead of a multi-bit output and further that the sign bit is a binary signal indicating whether or not the summed multibit signal Y has been activated.” and asserts “So much is explained at paragraphs [0048] and [0049] [sic – paragraph 182] of the original specification” (applicant’s remarks, page 12, emphasis in original).
With reference to amended claims 1 and 11, applicant states “As amended herein, exemplary claim 1 recites as follows: … output from the logic circuit part and the multibit bias W'; and an activation circuit part configured to output only a single +1 or -1 sign bit of a multi bit signal Y generated by using the sum instead of a multi-bit output wherein the sign bit is a binary signal indicating whether or not the summed multibit signal Y has been activated” and “Essential to claim 1, and also claim 11 which recites similar operable limitations, is the outputting by the network circuit of only a single bit value of+ 1 or -1--the sign bit wherein the sign bit is a binary signal indicating whether or not the summed multibit signal Y has been activated.” (applicant’s remarks, page 14, emphasis in original). 
With apparent reference to embodiments in applicant’s specification, but not limitations recited in the claims, applicant asserts “So much is to be contrasted to conventional network circuitry of a neural network node in which a multi-bit output is provided resulting in tremendous power consumption across the whole of the neural network and in variations of the conventional network circuitry wherein a sign bit is provided as the output of the summer *without* indication that the multibit signal reduced to a binary signal had been activated” before concluding that “This critical feature cannot be found in the combination of Pinal, Nakahara” (applicant’s remarks, pages 14-15, paraphrasing and characterizing claim language, emphasis in original).
With reference to subject matter from cancelled claim 7 that has been incorporated into claims 1, 10 and 11, and FIG. 2 of the secondary Nakahara reference, applicant then alleges, which examiner does not concede that “there is no teaching evident in the text accompanying Figure 2 and in Figure 2 itself of the sign bit indicating either that the summed multibit signal Y is activated or not as now claimed in Applicants' independent claims.” (applicant’s remarks, pages 16-17, paraphrasing and characterizing claim language).
Lastly, applicant “request[s] Examiner to refer to an express teaching in Pinol, Nakahara or Mammone disclosing the claimed ‘sign bit indicating either that the summed multibit signal Y is activated or not’” before asserting “Applicants believe the independent claims as amended herein are allowable over the combination of Pinol, Nakahara” (applicant’s remarks, page 19).
Regarding, applicant’s apparent argument that the claim limitation added, using respective similar language, to claims 1, 10 and 11, i.e., “an activation circuit part configured to output only a single + 1 or -1 sign bit of a multibit signal Y generated by using the sum instead of a multibit output wherein the sign bit is a binary signal indicating whether or not the summed multibit signal Y has been activated”, is not disclosed or taught in the portions of Pinol and Nakahara cited in the previous office action, the examiner respectfully disagrees and points applicant to the discussion of Nakahara below.
Regarding the limitation “an activation circuit part configured to output only a single + 1 or -1 sign bit of a multibit signal Y generated by using the sum” added to claims 1, 10 and 11, using respective similar language, the examiner points to FIGs. 2-4 of Nakahara, which depict a single “Sign bit” and “Sign(B)” output by an activation circuit by using the sum from an adder “+”. With continued reference to the above-noted limitation, the examiner further points to Sections I, II and III A of Nakahara, which explicitly disclose “we used the binarized CNN1, which restricts the internal values to 2-valued (-1 and 1) [4]. The binarized one achieved near state-of-the-art error rate with only a single bit per weights and activation functions with a batch normalization technique” [i.e., output only a single, 2-valued, -1 or +1, sign bit], “X denotes an input, W denotes a weight, Y denotes a bias, U denotes an internal output, f denotes an activation function, and Z denotes an output value”, “we realize binarized operations at layers 3, 5, 7, 8 and 9. Also, we used the binarized activation functions for them” and “The binarized CNN restricts the weight and the input values to only -1 and 1. The binarized 2D convolutional layer performs a sum of binarized weights operation as follows: 
    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale
where Sign(x) denotes the sign function as follows: … 
    PNG
    media_image2.png
    200
    400
    media_image2.png
    Greyscale
… it generates the internal outputs through inverters depending on the sign of weights and an adder-tree. Finally, it generates the binarized output.” [i.e., activation part outputs only a single -1 or 1 sign bit of a multibit signal].
With reference to the “instead of a multibit output wherein the sign bit is a binary signal indicating whether or not the summed multibit signal Y has been activated” limitation added to claims 1, 10 and 11, the examiner points to FIGs. 2-4 of Nakahara, which show a “Sign bit” and “Sign(B)” output by an activation. With continued reference to the above-noted new limitation, the examiner also points to sections I, II and III of Nakahara, which explicitly disclose “we used the binarized CNN1, which restricts the internal values to 2-valued (-1 and 1) [4]. The binarized one achieved near state-of-the-art error rate with only a single bit per weights and activation functions with a batch normalization technique” [i.e., restrict value to only a single, sign bit instead of a multibit output], “we realize binarized operations at layers 3, 5, 7, 8 and 9. Also, we used the binarized activation functions for them except for the 9 layer.” [i.e., the sign bit is binarized/binary signal], “The binarized CNN restricts the weight and the input values to only -1 and 1. The binarized 2D convolutional layer performs a sum of binarized weights … it generates the internal outputs through inverters depending on the sign of weights and an adder-tree. Finally, it generates the binarized output.” [i.e., activation outputs a binarized/binary sign bit of multibit signal, instead of a multibit output, indicating whether the summed multibit signal is activated or not].
Further, as discussed in detail below, the combination of Pinol and Nakahara (i.e., Pinol in view of Nakahara) teaches the limitations of amended independent claims 1, 10 and 11 and dependent claims 2-6, 8 and 12-13. 
Applicant’s amendments have necessitated the claim objections and rejections under 35 U.S.C. 112(a), 112(b) and 103 discussed below.

Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(3) because Figures 2-9, 12 and 14 include letters which do not measure at least .32 cm. (1/8 inch) in height (see, e.g., some of the subscript characters in replacement FIGs. 2-9 and 14 and the superscript characters/exponents in replacement FIG. 12). See MPEP 507 (A) and 37 CFR 1.84(p)(3): Numbers, letters, and reference characters must measure at least .32 cm. (1/8 inch) in height.
The drawings are also objected to as failing to comply with 37 CFR 1.84(l) because some of the characters in Figures 11A and 11B are too light to permit adequate reproduction (see, e.g., the characters in the legends within the graphs of replacement Figures 11A and 11B, which are reproduced below). See MPEP 507 (A) and 37 CFR 1.84(l): All drawings must be made by a process which will give them satisfactory reproduction characteristics. Every line, number, and letter must be durable, clean, black (except for color drawings), sufficiently dense and dark, and uniformly thick and well-defined. The weight of all lines and letters must be heavy enough to permit adequate reproduction. 

    PNG
    media_image3.png
    200
    400
    media_image3.png
    Greyscale

The drawings are also objected to because Figure 10 appears to be truncated at the bottom (see, e.g., the lower portion of replacement Figure 10, which is reproduced below).

    PNG
    media_image4.png
    200
    400
    media_image4.png
    Greyscale

Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Specification
The disclosure is objected to because of the following informalities:
The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter. See 37 CFR 1.75(d)(1) and MPEP § 608.01(o). Correction of the following is required: Amended claims 1 and 11 do not appear to have support in the originally filed specification filed on 6/2/2019. There does not appear to be any discussion of an activation circuit part (claim 1) or unit (claim 11) “configured to output only a single + 1 or -1 sign bit of a multibit signal Y generated by using the sum instead of a multibit output wherein the sign bit is a binary signal indicating whether or not the summed multibit signal Y has been activated” in the specification. 
When discussing prior art, paragraph 18 of the original specification states “The neural network circuit 20 illustrated in the comparative example of FIG. 2 is composed of a multiply-accumulate operation circuit with short precision (multibit). This requires a large number of multiplier circuits 22, which disadvantageously results in a large area and much power consumption. Additionally, the neural network circuit requires a large capacity memory, too, because an input/output and a weight are multibit, and a reading and writing speed (a memory capacity and a bandwidth) also becomes a problem to be solved. In view of the described above, a binarized precision, that is, a circuit in which the neural network circuit 2 (see FIG. 1) is constituted using only + 1 and -1 has been proposed (Non-Patent Documents 1 to 4). More specifically, the multiplier circuit 22 of the neural network circuit 20 illustrated in FIG. 2 is considered to be replaced by a logic gate (for example, an XNOR gate circuit).”
However, the instant specification is silent regarding any activation circuit part or unit that is configured to output only a “single + 1 or -1 sign bit of a multibit signal Y generated by using the sum instead of a multibit output wherein the sign bit is a binary signal indicating whether or not the summed multibit signal Y has been activated” feature recited in each of amended claims 1 and 11. As such, the original specification does appear to provide proper antecedent basis for the subject matter recited in amended claims 1 and 11. Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
 (a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

Claims 1-6, 8 and 11-13 are rejected under 35 U.S.C. 112(a) as failing to comply with the written description requirement. The claims contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, at the time the application was filed, had possession of the claimed invention.
In particular, as noted above, the claim limitations “an activation circuit part” (claim 1) and “an activation circuit unit” (claim 11) “configured to output only a single + 1 or -1 sign bit of a multibit signal Y generated by using the sum instead of a multibit output wherein the sign bit is a binary signal indicating whether or not the summed multibit signal Y has been activated” is recited in amended independent claims 1 and 11 in the amendment filed on 8/8/2022. However, the written description of the current application fails to disclose the above-identified limitation.
The original specification does not describe the negative, exclusionary limitation of outputting “only a single + 1 or -1 sign bit of a multibit signal Y generated by using the sum instead of a multibit output wherein the sign bit is a binary signal indicating whether or not the summed multibit signal Y has been activated”. See MPEP § 2173.05(i): “Any negative limitation or exclusionary proviso must have basis in the original disclosure. If alternative elements are positively recited in the specification, they may be explicitly excluded in the claims. … The mere absence of a positive recitation is not basis for an exclusion. Any claim containing a negative limitation which does not have basis in the original disclosure should be rejected under 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph, as failing to comply with the written description requirement.”
However, the specification is silent regarding “an activation circuit part” (claim 1) or “an activation circuit unit” (claim 11) that is “configured to output only a single + 1 or -1 sign bit of a multibit signal Y generated by using the sum instead of a multibit output wherein the sign bit is a binary signal indicating whether or not the summed multibit signal Y has been activated.” Aside from paragraph 18 of applicant’s specification, which discusses prior art in stating “The neural network circuit 20 illustrated in the comparative example of FIG. 2 is composed of a multiply-accumulate operation circuit with short precision (multibit). This requires a large number of multiplier circuits 22, which disadvantageously results in a large area and much power consumption. Additionally, the neural network circuit requires a large capacity memory, too, because an input/output and a weight are multibit, and a reading and writing speed (a memory capacity and a bandwidth) also becomes a problem to be solved. In view of the described above, a binarized precision, that is, a circuit in which the neural network circuit 2 (see FIG. 1) is constituted using only + 1 and -1 has been proposed (Non-Patent Documents 1 to 4). More specifically, the multiplier circuit 22 of the neural network circuit 20 illustrated in FIG. 2 is considered to be replaced by a logic gate (for example, an XNOR gate circuit).”, the original specification does not mention, let alone describe any activation circuit part or unit “configured to output only a single + 1 or -1 sign bit of a multibit signal Y generated by using the sum instead of a multibit output wherein the sign bit is a binary signal indicating whether or not the summed multibit signal Y has been activated” as recited in amended claims 1 and 11. Accordingly, claims 1 and 11 are rejected under 35 U.S.C. 112(a) as failing to comply with the written description requirement.
Also, claims 2-6, 8 and 12-13, which each depend directly or indirectly from claim 1, are rejected under 35 U.S.C. 112(a) as failing to comply with the written description requirement under the same rationale as claim 1.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 8 and 10 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
In amended claim 8, the recitation of “wherein the multibit signal Y and the multibit bias W' are represented by the following formula: 
    PNG
    media_image5.png
    200
    400
    media_image5.png
    Greyscale
” is unclear. First, the reproduction of the formula (which appears as part of “Formula 3” in paragraph 33 of applicant’s specification) in claim 8 is unclear. In particular, in claim 8, it is unclear what the subscript characters for variables w and x are (i.e., they appear to be one or more of “i”, “j”, “l” or “1”). Also, the variables, constants, multipliers and coefficients “n”, “w” and “x” are not spelled out or defined in the claims or specification. In paragraphs 29 and 33, the specification state “let Y be a signal which is inputted in the batch normalization circuit … a signal outputted from the batch normalization circuit 41 (a signal equivalent to Y” and “[Formula 3]
    PNG
    media_image6.png
    200
    400
    media_image6.png
    Greyscale
where W’: multibit bias.”
However, the specification, in these portions, or in other portions, does not define “n”, “w” and “x” as recited in claim 8. For examination purposes, “wherein the multibit signal Y and the multibit bias W' are represented by the following formula: 
    PNG
    media_image5.png
    200
    400
    media_image5.png
    Greyscale
” is being interpreted as the multibit signal Y and the multibit bias W' being represented by any formula or equation that calculates an output multibit signal/Y as a summation ∑ of values/multiplicands multiplied together and added to a multibit bias value. Appropriate correction is required.
Independent claim 10 recites “the logic circuit unit” (see, lines 8-9 of claim 10). There is insufficient antecedent basis for this limitation in this claim. Applicant did not previously introduce any “logic circuit unit” or any “unit” of any “logic circuit” in claim 10. For examination purposes, “the logic circuit unit” in claim 10 is being interpreted as “a logic circuit unit”. Appropriate correction is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary. Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-6, 8 and 10-13 are rejected under 35 U.S.C. 103 as being unpatentable over non-patent literature Piñol, Luis (“Hardware-Accelerated neural network.” MS thesis. Universitat Politècnica de Catalunya, April 2016: i-43, hereinafter “Pinol”) in view of non-patent literature Nakahara, Hiroki, et al. ("A memory-based realization of a binarized deep convolutional neural network." 1 December 2016 International Conference on Field-Programmable Technology (FPT). IEEE, 2016, hereinafter “Nakahara”).3
With respect to claim 1, Pinol discloses the invention as claimed including a neural network circuit device disposed within a neural network that includes at least an input layer, one or more intermediate layers, and an output layer (see, e.g., FIG. 4.2 – depicting Neural Network architecture with a Hidden Layer/intermediate layer and a Output Layer and page 21 – section 4.2, “the Neural Network Design Fig.4.2, as previously stated, it has a three layer structure (784-100-10). The first layer (Input layer) would be the input of the image, the 784 pixels of the image that are connected to the next layer (Hidden layer). In the real model, Layer1 has 100 neurons, but in the FPGA design, we can have a different number of hardware neurons” [i.e., FPGA/hardware neuron/neural network circuit device is in/disposed within a neural network that includes an input, hidden and output layer]) and in which an input value is multiplied by a weight … in the intermediate layer (see, e.g., FIG. 4.7 depicting a “Multiplier-accumulator semiparallel architecture” in which an input value and a weight shown as "aln[0]" and "w[0]” are multiplied, and pages 21, 23-24 and 27, “the input of the image, the 784 pixels of the image that are connected to the next layer (Hidden layer)”, “the vector multiplication that computes the data with its respective weight is inside of the neuron with the bias addition and the Sigmoid function”, “The computation of the inputs and the weights of the different connections. To apply the weight to an input is done through a multiplication” [i.e., input is multiplied by a weight, with the bias in a hidden/intermediate layer]), the neural network circuit device comprising:
a logic circuit part configured to receive an input value xi and a weight wi and perform a logical operation (see, e.g., FIGs. 4.4 and 4.7 and Table 4.2 – showing a “Neuron Architecture” including a logic circuit, a “Resources Neuron” with “LC Registers” (logic circuit) registers, and depicting a “Multiplier-accumulator semiparallel architecture” that receives an input value and a weight shown as "aln[0]" and "w[0]”, and pages 23-24 and 27, “the vector multiplication that computes the data with its respective weight is inside of the neuron with the bias addition and the Sigmoid function”, “The computation of the inputs and the weights of the different connections. To apply the weight to an input is done through a multiplication [i.e., a logic circuit part that performs a logical operation with a received input and weight]);
a sum circuit part configured to receive a multibit bias W' and sum an output from the logic circuit part and the multibit bias W' (see, e.g., FIG. 4.4 – showing an "Adder" [i.e., a sum circuit part] that sums an output from the logic circuit/MAC and a 32-bit bias, comprising 32 bits [i.e., a multibit bias] and pages 24 and 30, “create one multiplier for each pair of values <input, weight> and then sum all together.”, “During the process of one input of the neural unit, the controller provides the weight and bias for MAC and the adder respectively” [i.e., adder/sum circuit sums output from MAC/logic circuit and bias]); and
an activation circuit part configured to output … a multibit signal Y generated by using the sum (see, e.g., FIG. 4.4 – showing "Sigmoid" circuit that outputs a 32 bit "aOut" signal as an “activation” generated using the sum “zOut” from the “Adder” [i.e., a multibit signal output by an activation circuit/Sigmoid part] and pages 8, 24, 32 and 37, “As activation function we use an approximation function”, “approximation function activation (SigApprox) … use of an approximation function for the Sigmoid function.”, “the activation function, in this case, sigmoid function.” [i.e., Sigmoid part in FIG. 4.4 is an activation part]).
Although Pinol substantially discloses the claimed invention, Pinol is not relied on for explicitly disclosing a neural network … in which an input value is multiplied by a weight and a bias in the intermediate layer … ; and
an activation circuit part configured to output only a single + 1 or -1 sign bit of a multibit signal Y generated by using the sum instead of a multibit output wherein the sign bit is a binary signal indicating whether or not the summed multibit signal Y has been activated.
In the same field, analogous art Nakahara teaches a neural network (see, e.g., FIG. 1 – depicting a CNN/neural network with intermediate layers 2-8 between Layer 1 and Layer 9 and section II, “The CNN has multiple layers, the typical layer consists of a 2D convolutional layer, a pooling layer, and a classifier layer.” [i.e., a neural network including an intermediate layer]) … in which an input value is multiplied by a weight and a bias in the intermediate layer (see, e.g., Section II, “The 2D convolution computes the output by shifting a K x K size kernel. For (x, y) at the output feature map value i+1, the following MAC (multiply-accumulation) operation is performed: 
    PNG
    media_image7.png
    200
    400
    media_image7.png
    Greyscale

where X denotes an input, W denotes a weight, Y denotes a bias, U denotes an internal output, f denotes an activation function, and Z denotes an output value to be mapped to (x; y) at the output feature map i + 1.” [i.e., input value X is multiplied by weight W and bias Y]); and
an activation circuit part configured to output only a single + 1 or -1 sign bit of a multibit signal Y generated by using the sum (see, e.g., FIGs. 2-4 depicting a single “Sign bit” and “Sign(B)” output by an activation circuit by using the sum from an adder “+” and Sections I, II and III A, “we used the binarized CNN1, which restricts the internal values to 2-valued (-1 and 1) [4]. The binarized one achieved near state-of-the-art error rate with only a single bit per weights and activation functions with a batch normalization technique” [i.e., output only a single, 2-valued, -1 or +1, sign bit], “X denotes an input, W denotes a weight, Y denotes a bias, U denotes an internal output, f denotes an activation function, and Z denotes an output value”, “we realize binarized operations at layers 3, 5, 7, 8 and 9. Also, we used the binarized activation functions for them”, “The binarized CNN restricts the weight and the input values to only -1 and 1. The binarized 2D convolutional layer performs a sum of binarized weights operation as follows: 
    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale
where Sign(x) denotes the sign function as follows: … 
    PNG
    media_image2.png
    200
    400
    media_image2.png
    Greyscale
… it generates the internal outputs through inverters depending on the sign of weights and an adder-tree. Finally, it generates the binarized output.” [i.e., activation part outputs only a single -1 or 1 sign bit of a multibit signal]) instead of a multibit output wherein the sign bit is a binary signal indicating whether or not the summed multibit signal Y has been activated (see, e.g., FIGs. 2-4 depicting “Sign bit” and “Sign(B)” output by an activation and sections I, II and III, “we used the binarized CNN1, which restricts the internal values to 2-valued (-1 and 1) [4]. The binarized one achieved near state-of-the-art error rate with only a single bit per weights and activation functions with a batch normalization technique” [i.e., restrict value to only a single, sign bit instead of a multibit output], “we realize binarized operations at layers 3, 5, 7, 8 and 9. Also, we used the binarized activation functions for them except for the 9 layer.” [i.e., the sign bit is binarized/binary signal], “The binarized CNN restricts the weight and the input values to only -1 and 1. The binarized 2D convolutional layer performs a sum of binarized weights … it generates the internal outputs through inverters depending on the sign of weights and an adder-tree. Finally, it generates the binarized output.” [i.e., activation outputs a binarized/binary sign bit of multibit signal, instead of a multibit output, indicating whether the summed multibit signal is activated or not]).
Pinol and Nakahara are analogous art because they are both related to hardware/circuitry implementations of neural networks such as convolutional neural networks/CNNs (See, e.g., Pinol, Abstract and page 1, and Nakahara, Abstract). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Pinol to incorporate the teachings of Nakahara to provide “a binarized CNN which treats only binary 2-values (+1/-1) for the inputs and the weights” and “a batch normalization technique” where the “multiplier is replaced with an EX-NOR circuit” [i.e., a neural network circuit device] and where “The CNN has multiple layers, the typical layer consists of a 2D convolutional layer, a pooling layer, and a classifier layer. Each layer consists of multiple feature maps.” (See, e.g., Nakahara, Abstract and Section II). Doing so would have allowed Pinol to use Nakahara’s binarized CNN and “batch normalization (BN)” technique to “reduce both power and area” by realizing “the 2-valued CNN by off-and on-chip memories. Since our 2D convolution operations are realized by the on-chip memory, our implementation consumes lower power” so that “the classification error for the binarized CNN can be improved” and “the classification error can be improved”, as suggested by Nakahara (See, e.g., Nakahara, Abstract and Section II). 

With respect to independent claim 10, Pinol discloses the invention as claimed including a neural network processing method which is provided in a neural network including at least an input layer, one or more intermediate layers, and an output layer (see, e.g., FIG. 4.2 – depicting Neural Network architecture with a Hidden Layer/intermediate layer and a Output Layer and Abstract and pages 3, 13 and 21 – section 4.2, “This work presents a design of a neural network on an FPGA, including an optimization technique”, “Implementation of a technique for optimization: binary connect.”, “The gradient is fed to the optimization method” [i.e., a neural network processing/optimizing technique/method], “the Neural Network Design Fig.4.2, as previously stated, it has a three layer structure (784-100-10). The first layer (Input layer) would be the input of the image, the 784 pixels of the image that are connected to the next layer (Hidden layer). In the real model, Layer1 has 100 neurons, but in the FPGA design, we can have a different number of hardware neurons” [i.e., FPGA/hardware neuron/neural network circuit device in a neural network including an input, hidden and output layer]), and in which an input value is multiplied by a weight … in the intermediate layer (see, e.g., FIG. 4.7 depicting a “Multiplier-accumulator semiparallel architecture” in which an input value and a weight shown as "aln[0]" and "w[0]” are multiplied, and pages 21, 23-24 and 27, “the input of the image, the 784 pixels of the image that are connected to the next layer (Hidden layer)”, “the vector multiplication that computes the data with its respective weight is inside of the neuron with the bias addition and the Sigmoid function”, “The computation of the inputs and the weights of the different connections. To apply the weight to an input is done through a multiplication” [i.e., input is multiplied by a weight, with the bias in a hidden/intermediate layer]), the neural network processing method comprising the steps of:
receiving an input value xi and a weight wi and performing a logical operation (see, e.g., FIGs. 4.4 and 4.7 – showing a “Neuron Architecture” with a MAC for receiving “input” and a “weight” and depicting a “Multiplier-accumulator semiparallel architecture” receiving an input value and a weight shown as "aln[0]" and "w[0]”, and pages 23-24 and 27, “the vector multiplication that computes the data with its respective weight is inside of the neuron with the bias addition and the Sigmoid function”, “The computation of the inputs and the weights of the different connections. To apply the weight to an input is done through a multiplication [i.e., performing a logical operation with the received input and weight]);
receiving a multibit bias W' and summing an output from the logic circuit unit and the multibit bias W' (as indicated above, ““the logic circuit unit” has been interpreted as “a logic circuit unit”) (see, e.g., FIG. 4.4 – showing an "Adder" for receiving 32 bit bias [i.e., multibit bias] and summing an output from a logic circuit part/MAC and a 32-bit bias, comprising 32 bits [i.e., a multibit bias] and pages 24 and 30, “create one multiplier for each pair of values <input, weight> and then sum all together.”, “During the process of one input of the neural unit, the controller provides the weight and bias for MAC and the adder respectively” [i.e., adder/sum circuit sums output from MAC/logic circuit unit and bias]); and
outputting … a multibit signal Y generated by using the sum (see, e.g., FIG. 4.4 – showing "Sigmoid" circuit for outputting a 32 bit "aOut" signal as an “activation” generated using the sum “zOut” from the “Adder” [i.e., outputting a multibit signal by the Sigmoid circuit/function] and pages 8, 24, 32 and 37, “As activation function we use an approximation function”, “approximation function activation (SigApprox) … use of an approximation function for the Sigmoid function.”, “the activation function, in this case, sigmoid function.” [i.e., Sigmoid in FIG. 4.4 is an activation function for outputting a 32-bit/multibit signal aOut]).
Although Pinol substantially discloses the claimed invention, Pinol is not relied on for explicitly disclosing a neural network … in which an input value is multiplied by a weight and a bias in the intermediate layer … ; and
outputting only a single sign bit of a multibit signal Y generated by using the sum wherein the sign bit is a binary signal indicating whether or not the summed multibit signal Y has been activated.
In the same field, analogous art Nakahara teaches a neural network (see, e.g., FIG. 1 – depicting a CNN/neural network with intermediate layers 2-8 between Layer 1 and Layer 9 and section II, “The CNN has multiple layers, the typical layer consists of a 2D convolutional layer, a pooling layer, and a classifier layer.” [i.e., a neural network including an intermediate layer]) … in which an input value is multiplied by a weight and a bias in the intermediate layer (see, e.g., Section II, “The 2D convolution computes the output by shifting a K x K size kernel. For (x, y) at the output feature map value i+1, the following MAC (multiply-accumulation) operation is performed: 
    PNG
    media_image7.png
    200
    400
    media_image7.png
    Greyscale

where X denotes an input, W denotes a weight, Y denotes a bias, U denotes an internal output, f denotes an activation function, and Z denotes an output value to be mapped to (x; y) at the output feature map i + 1.” [i.e., input value X is multiplied by weight W and bias Y]); and
outputting only a single sign bit of a multibit signal Y generated by using the sum (see, e.g., FIGs. 2-4 depicting outputting only a single “Sign bit” and “Sign(B)” using the sum from an adder “+” and Sections I, II and III A, “we used the binarized CNN1, which restricts the internal values to 2-valued (-1 and 1) [4]. The binarized one achieved near state-of-the-art error rate with only a single bit per weights and activation functions with a batch normalization technique” [i.e., only a single, sign bit is output], “X denotes an input, W denotes a weight, Y denotes a bias, U denotes an internal output, f denotes an activation function, and Z denotes an output value”, “we realize binarized operations at layers 3, 5, 7, 8 and 9. Also, we used the binarized activation functions for them”, “The binarized CNN restricts the weight and the input values to only -1 and 1. The binarized 2D convolutional layer performs a sum of binarized weights operation as follows: 
    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale
where Sign(x) denotes the sign function as follows: … 
    PNG
    media_image2.png
    200
    400
    media_image2.png
    Greyscale
… it generates the internal outputs through inverters depending on the sign of weights and an adder-tree. Finally, it generates the binarized output.” [i.e., activation part that outputs only a sign bit of a multibit signal]) wherein the sign bit is a binary signal indicating whether or not the summed multibit signal Y has been activated (see, e.g., FIGs. 2-4 depicting “Sign bit” and “Sign(B)” output by an activation and sections I, II and III, “we used the binarized CNN1, which restricts the internal values to 2-valued (-1 and 1) [4]. The binarized one achieved near state-of-the-art error rate with only a single bit per weights and activation functions with a batch normalization technique” [i.e., restrict value to only a single, sign bit], “we realize binarized operations at layers 3, 5, 7, 8 and 9. Also, we used the binarized activation functions for them except for the 9 layer.” [i.e., the sign bit is binarized/binary signal], “The binarized CNN restricts the weight and the input values to only -1 and 1. The binarized 2D convolutional layer performs a sum of binarized weights … it generates the internal outputs through inverters depending on the sign of weights and an adder-tree. Finally, it generates the binarized output.” [i.e., activation outputs a binarized/binary sign bit of a multibit signal indicating whether the summed multibit signal is activated or not]).
Pinol and Nakahara are analogous art because they are both related to hardware/circuitry implementations of neural networks such as convolutional neural networks/CNNs (See, e.g., Pinol, Abstract and page 1, and Nakahara, Abstract). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Pinol to incorporate the teachings of Nakahara to provide “a binarized CNN which treats only binary 2-values (+1/-1) for the inputs and the weights” and “a batch normalization technique” where the “multiplier is replaced with an EX-NOR circuit” [i.e., a neural network circuit device] and where “The CNN has multiple layers, the typical layer consists of a 2D convolutional layer, a pooling layer, and a classifier layer. Each layer consists of multiple feature maps.” (See, e.g., Nakahara, Abstract and Section II). Doing so would have allowed Pinol to use Nakahara’s binarized CNN and “batch normalization (BN)” technique to “reduce both power and area” by realizing “the 2-valued CNN by off-and on-chip memories. Since our 2D convolution operations are realized by the on-chip memory, our implementation consumes lower power” so that “the classification error for the binarized CNN can be improved” and “the classification error can be improved”, as suggested by Nakahara (See, e.g., Nakahara, Abstract and Section II).

With respect to independent claim 11, Pinol discloses the invention as claimed including a neural network execution program embodied on a non-transitory computer-readable medium (see, e.g., page 2, “Implementation of ANNs falls into two categories: Software implementation and hardware implementation. Software versions are trained and simulated on general-purpose computers or gpus.” [i.e., software implementation includes a program on a computer-readable medium readable by the general-purpose computer or GPU]), the program for causing a computer serving as a neural network circuit device (see, e.g., pages 31-32, “The software based neural network was very useful in order to validate the VHDL design.”, “Binary Connect … makes this design a little different, because this idea it has been subject of very recent works and usually implemented only in software solutions. But, it has several good points to be implemented on an FPGA.” [i.e., the software program causes a computer serving as a neural network circuit device in a neural network]) which is provided in a neural network including at least an input layer, one or more intermediate layers, and an output layer (see, e.g., FIG. 4.2 – depicting Neural Network architecture with a Hidden Layer/intermediate layer and a Output Layer and Abstract and pages 3, 13 and 21 – section 4.2, “This work presents a design of a neural network on an FPGA, including an optimization technique”, “Implementation of a technique for optimization: binary connect.”, “The gradient is fed to the optimization method” [i.e., a neural network processing/optimizing technique/method], “the Neural Network Design Fig.4.2, as previously stated, it has a three layer structure (784-100-10). The first layer (Input layer) would be the input of the image, the 784 pixels of the image that are connected to the next layer (Hidden layer). In the real model, Layer1 has 100 neurons, but in the FPGA design, we can have a different number of hardware neurons” [i.e., FPGA/hardware neuron/neural network circuit device in a neural network including an input, hidden and output layer]), and in which an input value is multiplied by a weight … in the intermediate layer (see, e.g., FIG. 4.7 depicting a “Multiplier-accumulator semiparallel architecture” in which an input value and a weight shown as "aln[0]" and "w[0]” are multiplied, and pages 21, 23-24 and 27, “the input of the image, the 784 pixels of the image that are connected to the next layer (Hidden layer)”, “the vector multiplication that computes the data with its respective weight is inside of the neuron with the bias addition and the Sigmoid function”, “The computation of the inputs and the weights of the different connections. To apply the weight to an input is done through a multiplication” [i.e., input is multiplied by a weight, with the bias in a hidden/intermediate layer]), wherein the neural network circuit device comprises:
a logic circuit unit configured to receive an input value xi and a weight wi and perform a logical operation (see, e.g., FIGs. 4.4 and 4.7 and Table 4.2 – showing a “Neuron Architecture” including a logic circuit, a “Resources Neuron” with “LC Registers” (logic circuit units) registers, and depicting a “Multiplier-accumulator semiparallel architecture” that receives an input value and a weight shown as "aln[0]" and "w[0]”, and pages 23-24 and 27, “the vector multiplication that computes the data with its respective weight is inside of the neuron with the bias addition and the Sigmoid function”, “The computation of the inputs and the weights of the different connections. To apply the weight to an input is done through a multiplication [i.e., a logic circuit unit that performs a logical operation with a received input and weight]);
a sum circuit unit configured to receive a multibit bias W' and sum an output from the logic circuit unit and the multibit bias W' (see, e.g., FIG. 4.4 – showing an "Adder" [i.e., a sum circuit unit] that sums an output from the logic circuit/MAC and a 32-bit bias, comprising 32 bits [i.e., a multibit bias] and pages 24 and 30, “create one multiplier for each pair of values <input, weight> and then sum all together.”, “During the process of one input of the neural unit, the controller provides the weight and bias for MAC and the adder respectively” [i.e., adder/sum circuit unit sums output from MAC/logic circuit and bias]); and
an activation circuit unit configured to output … a multibit signal Y generated by using the sum (see, e.g., FIG. 4.4 – showing "Sigmoid" circuit that outputs a 32 bit "aOut" signal as an “activation” generated using the sum “zOut” from the “Adder” [i.e., a multibit signal output by an activation circuit/Sigmoid part] and pages 8, 24, 32 and 37, “As activation function we use an approximation function”, “approximation function activation (SigApprox) … use of an approximation function for the Sigmoid function.”, “the activation function, in this case, sigmoid function.” [i.e., Sigmoid part in FIG. 4.4 is an activation unit]).
Although Pinol substantially discloses the claimed invention, Pinol is not relied on for explicitly disclosing a neural network … in which an input value is multiplied by a weight and a bias in the intermediate layer … ; and
an activation circuit unit configured to output only a single + 1 or -1 sign bit of a multibit signal Y generated by using the sum instead of a multibit output wherein the sign bit is a binary signal indicating whether or not the summed multibit signal Y has been activated.
In the same field, analogous art Nakahara teaches a neural network (see, e.g., FIG. 1 – depicting a CNN/neural network with intermediate layers 2-8 between Layer 1 and Layer 9 and section II, “The CNN has multiple layers, the typical layer consists of a 2D convolutional layer, a pooling layer, and a classifier layer.” [i.e., a neural network including an intermediate layer]) … in which an input value is multiplied by a weight and a bias in the intermediate layer (see, e.g., Section II, “The 2D convolution computes the output by shifting a K x K size kernel. For (x, y) at the output feature map value i+1, the following MAC (multiply-accumulation) operation is performed: 
    PNG
    media_image7.png
    200
    400
    media_image7.png
    Greyscale

where X denotes an input, W denotes a weight, Y denotes a bias, U denotes an internal output, f denotes an activation function, and Z denotes an output value to be mapped to (x; y) at the output feature map i + 1.” [i.e., input value X is multiplied by weight W and bias Y]); and
an activation circuit unit configured to output only a single + 1 or -1 sign bit of a multibit signal Y generated by using the sum (see, e.g., FIGs. 2-4 depicting a single “Sign bit” and “Sign(B)” output by an activation circuit by using the sum from an adder “+” and Sections I, II and III A, “we used the binarized CNN1, which restricts the internal values to 2-valued (-1 and 1) [4]. The binarized one achieved near state-of-the-art error rate with only a single bit per weights and activation functions with a batch normalization technique” [i.e., output only a single, 2-valued, -1 or +1, sign bit], “X denotes an input, W denotes a weight, Y denotes a bias, U denotes an internal output, f denotes an activation function, and Z denotes an output value”, “we realize binarized operations at layers 3, 5, 7, 8 and 9. Also, we used the binarized activation functions for them”, “The binarized CNN restricts the weight and the input values to only -1 and 1. The binarized 2D convolutional layer performs a sum of binarized weights operation as follows: 
    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale
where Sign(x) denotes the sign function as follows: … 
    PNG
    media_image2.png
    200
    400
    media_image2.png
    Greyscale
… it generates the internal outputs through inverters depending on the sign of weights and an adder-tree. Finally, it generates the binarized output.” [i.e., activation part outputs only a single -1 or 1 sign bit of a multibit signal]) instead of a multibit output wherein the sign bit is a binary signal indicating whether or not the summed multibit signal Y has been activated (see, e.g., FIGs. 2-4 depicting “Sign bit” and “Sign(B)” output by an activation and sections I, II and III, “we used the binarized CNN1, which restricts the internal values to 2-valued (-1 and 1) [4]. The binarized one achieved near state-of-the-art error rate with only a single bit per weights and activation functions with a batch normalization technique” [i.e., restrict value to only a single, sign bit instead of a multibit output], “we realize binarized operations at layers 3, 5, 7, 8 and 9. Also, we used the binarized activation functions for them except for the 9 layer.” [i.e., the sign bit is binarized/binary signal], “The binarized CNN restricts the weight and the input values to only -1 and 1. The binarized 2D convolutional layer performs a sum of binarized weights … it generates the internal outputs through inverters depending on the sign of weights and an adder-tree. Finally, it generates the binarized output.” [i.e., activation outputs a binarized/binary sign bit of multibit signal, instead of a multibit output, indicating whether the summed multibit signal is activated or not]). 
Pinol and Nakahara are analogous art because they are both related to hardware/circuitry implementations of neural networks such as convolutional neural networks/CNNs (See, e.g., Pinol, Abstract and page 1, and Nakahara, Abstract). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Pinol to incorporate the teachings of Nakahara to provide “a binarized CNN which treats only binary 2-values (+1/-1) for the inputs and the weights” and “a batch normalization technique” where the “multiplier is replaced with an EX-NOR circuit” [i.e., a neural network circuit device] and where “The CNN has multiple layers, the typical layer consists of a 2D convolutional layer, a pooling layer, and a classifier layer. Each layer consists of multiple feature maps.” (See, e.g., Nakahara, Abstract and Section II). Doing so would have allowed Pinol to use Nakahara’s binarized CNN and “batch normalization (BN)” technique to “reduce both power and area” by realizing “the 2-valued CNN by off-and on-chip memories. Since our 2D convolution operations are realized by the on-chip memory, our implementation consumes lower power” so that “the classification error for the binarized CNN can be improved” and “the classification error can be improved”, as suggested by Nakahara (See, e.g., Nakahara, Abstract and Section II). 

Regarding claim 2, as discussed above, Pinol in view of Nakahara teaches the neural network circuit device of claim 1.
Pinol further discloses an input part configured to allow input of the input value xi and the weight wi (as indicated above, the input part has been interpreted as hardware (i.e., circuitry and hardware logic components/modules)) (see, e.g., FIG. 4.4 depicting “input” including parts "aln" and "bln" input into the MAC that allows/accepts the input and page 24, “The computation of the inputs and the weights of the different connections. To apply the weight to an input is done through a multiplication.” [i.e., MAC allows input of the input value and weight]); and
a multibit bias input part configured to allow input of the multibit bias W' (as indicated above, the multibit bias input part has been interpreted as hardware) (see, e.g., FIG. 4.4 depicting multibit/32-bit bias and input part "b" of Adder that allows/accepts the input and pages 24 and 30, “During the process of one input of the neural unit, the controller provides the weight and bias for MAC and the adder respectively.” [i.e., Adder allows input of the 32-bit/multibit bias]).

Regarding claims 3 and 12, as discussed above, Pinol in view of Nakahara teaches the neural network circuit devices of claims 1 and 2.
Pinol further discloses wherein both the input value xi and the weight wi are binary signals (see, e.g., FIG. 4. 7 showing the “Multiplier-accumulator semiparallel architecture” where the input value "aln[0]"/ "aln[1]" and weight value "w[0]"/ "w[1]" are binary signals, 0 or 1, and pages 8, 27 and 39, “In our work, we implement two versions of a neural network, … the other one with a smaller resource budget using fixed point operations from [4] and this technique [6], binary weights (1 bits)” - i.e., using technique [6], which is “Binaryconnect: Training deep neural networks with binary weights during propagations.”).

Regarding claims 4 and 13, as discussed above, Pinol in view of Nakahara teaches the neural network circuit device of claims 1 and 2.
Pinol further discloses wherein the multibit bias W' is a multibit bias value which has already been subjected to learning (see, e.g., FIG. 4.4 showing 32-bit "bias" [i.e., multibit bias value and pages 14 – Chapter 3 and 24, “Our implementation is executed on an FPGA, but previously trained on a CPU. This training code creates the weights and bias, which will be used for evaluation.” [i.e., bias value has previously/already been subjected to learning/training]).

Regarding claim 5, as discussed above, Pinol in view of Nakahara teaches the neural network circuit device of claim 1.
Pinol further discloses wherein the logic circuit part includes exclusive NOR or exclusive OR (see, e.g., FIG. 4.8 – depicting the “Accumulator” logic circuit part that includes an XOR/exclusive OR and page 28, “As we have to multiply by 1 or -1, the multiplier is replaced by an XOR function in order to change the sign of the input aIn. … expanding the weight bit to 32bits, filling the other bits with 1 (no effects on aIn). So, when weight is 1, it is positive and the XOR function doesn't change the sign bit on aIn, but when is 0 (is negative), it changes the sign of aIn.”). 
Although Pinol substantially discloses the claimed invention, Pinol is not relied on for explicitly disclosing wherein the logic circuit part includes exclusive NOR.
In the same field, analogous art Nakahara teaches wherein the logic circuit part includes exclusive NOR (see, e.g., section III A, “Since the inputs are also binarized, the multipliers are realized by the EXNOR gates.” [i.e., multiplier/logic circuit part includes exclusive NOR/EXNOR]).
Pinol and Nakahara are analogous art because they are both related to hardware/circuitry implementations of neural networks such as convolutional neural networks/CNNs (See, e.g., Pinol, Abstract and page 1, and Nakahara, Abstract). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Pinol to incorporate the teachings of Nakahara to provide “a binarized CNN which treats only binary 2-values (+1/-1) for the inputs and the weights” and “a batch normalization technique” where the “multiplier is replaced with an EX-NOR circuit” [i.e., a neural network circuit device] and where “The CNN has multiple layers, the typical layer consists of a 2D convolutional layer, a pooling layer, and a classifier layer. Each layer consists of multiple feature maps.” (See, e.g., Nakahara, Abstract and Section II). Doing so would have allowed Pinol to use Nakahara’s binarized CNN and “batch normalization (BN)” technique to “reduce both power and area” by realizing “the 2-valued CNN by off-and on-chip memories. Since our 2D convolution operations are realized by the on-chip memory, our implementation consumes lower power” so that “the classification error for the binarized CNN can be improved” and “the classification error can be improved”, as suggested by Nakahara (See, e.g., Nakahara, Abstract and Section II). 

Regarding claim 6, as discussed above, Pinol in view of Nakahara teaches the neural network circuit device of claim 1.
Pinol further discloses wherein the logic circuit part is a LUT (Look-Up Table) (see, e.g., pages 7 and 31, “using a LUT (Look-Up-Table) to approximate activation function”, “Implementing a LUT yields the best results in terms of computation time over precision.”).

Regarding claim 8, as discussed above, Pinol in view of Nakahara teaches the neural network circuit device of claim 1.
Pinol further discloses wherein the multibit signal Y and the multibit bias W' are represented by the following formula: 
    PNG
    media_image5.png
    200
    400
    media_image5.png
    Greyscale
(as indicated above, the above-noted recitation has being interpreted as the multibit signal Y and the multibit bias W' being represented by any formula or equation that calculates an output multibit signal/Y as a summation of values multiplied together and added to a multibit bias value) (see, e.g., equations 2.1 and 2.3 and page 9, “Output is computed by: 
    PNG
    media_image8.png
    200
    400
    media_image8.png
    Greyscale
the output of a sigmoid neuron with inputs in[0],in[1]... weights w[0],w[1]... and bias b is: 
    PNG
    media_image9.png
    200
    400
    media_image9.png
    Greyscale
 [i.e., a formula representing the 32-bit/multibit signal/output and the 32-bit/multibit bias b with equation 2.1 that calculates a summation ∑ of values/multiplicands wj and inj multiplied together and added to multibit bias value b]).

Conclusion
Applicant's amendment necessitated the new grounds of rejection presented in this Office action. Accordingly, THIS ACTION IS MADE FINAL. See MPEP § 706.07(a). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a). 
The prior art made of record, listed on form PTO-892, and not relied upon, is considered pertinent to applicant's disclosure. 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
The prior art made of record, listed on the accompanying PTO-892 Notice of References Cited form, and not relied upon is considered pertinent to applicant's disclosure.
The examiner requests, in response to this office action, support be shown for language added to any original claims on amendment and any new claims. That is, indicate support for newly added claim language by specifically pointing to page(s) and line no(s) in the specification and/or drawing figure(s). This will assist the examiner in prosecuting the application.
When responding to this office action, Applicant is advised to clearly point out the patentable novelty which he or she thinks the claims present, in view of the state of the art disclosed by the reference cited or the objections made. He or she must also show how the amendments avoid such references or objections See 37 CFR 1.111 (c).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RANDY K BALDWIN whose telephone number is (571)270-5222. The examiner can normally be reached on Mon - Fri 9:00-6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kamran Afshar can be reached on 571-272-7796. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/R.K.B./Examiner, Art Unit 2125

/KAMRAN AFSHAR/Supervisory Patent Examiner, Art Unit 2125                                                                                                                                                                                                        


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 At page 10 of applicant’s remarks applicant states “Applicants have submitted herewith replacement sheets 1 through 9”. However, examiner notes that replacement sheets for FIGs. 1-15 were submitted in the 8/8/2022 amendment.
        2At page 12 of applicant’s remarks applicant states “So much is explained at paragraphs [0048] and [0049] of the original specification”. However, examiner notes that the portions of the specification cited are in paragraph 18 of the original specification.
        3 As noted in the previous office action, while the Nakahara reference appears to be a grace-period disclosure by the inventors, Hiroki Nakahara and Haruyoshi Yonekawa, the 35 USC § 102(b)(1)(A) exception does not apply because the reference was authored in part by Tsutomu Sasao, Hisashi Iwamoto, and Masato Motomura, who are not named as inventors of the instant application. See MPEP § 2153.01(a): “If ... the application names fewer joint inventors than a publication (e.g., the application names as joint inventors A and B, and the publication names as authors A, B and C), it would not be readily apparent from the publication that it is by the inventor (i.e., the inventive entity) or a joint inventor and the publication would be treated as prior art under AIA  35 U.S.C. 102(a)(1).”